Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach a vehicle trailer management system wherein the brake controller receives data with respect to the trailer brakes and wherein the brake controller processes the data and sends directions to brake to the trailer brakes while the trailer is being towed, and wherein the trailer brakes act while the trailer is being towed in accordance with the directions to brake and an inertial measurement unit, comprising an accelerometer and a gyroscope and a towing vehicle wireless transceiver operatively coupled to an associated towing vehicle wherein the trailer wireless transceiver is configured to communication wirelessly with the towing vehicle wireless transceiver, including wireless transmission of information derived at least in part from the monitoring circuit and information derived at least in part from the inertial measurement unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, Tuesday and Thursday, 7:00AM-3:00PM, Wednesday - 7:00AM - 10:00AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTW
February 10, 2022